DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 15, Applicant argues that Walter does not teach “the multi-dimensional warning system stores a record of data points and analyses the data points for system inefficiencies” and argues that a read/write memory does not equate to the claim language. Walter teaches a control unit that is a PLC which is a computer system that is known for storing and analyzing data as the system runs in addition to the cited teachings of C13 L60-67; C14 L1-10. The treatment, the position, or and signal from a sensor may be a data point to be stored into the control unit and analyzed to maintain the system efficiency. Walter teaches “a plurality of transport elements can be located along the transport track, where each individual transport element can be individually controlled by a controller. By continuously supplying transport elements to the receiving point, a continuous flow of loaded transport elements along the process path can be obtained” C13 L35-45. The claim language does not distinguish nor the arguments presented from the prior art and the claims stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter U.S. Patent No. 9,809,392.
Claim 1, Walter teaches a plurality of containers 420a,b for holding a fluent material; a plurality of vehicles for containers 410a-d, wherein a container 420a,b is disposed on a respective vehicle 410a-d to form a container-loaded vehicle, there being a plurality of container-loaded vehicles Fig. 4; a track system 400 comprising a track on which container-loaded vehicles are propellable, said track 400 comprising: at least one unit operation station 450,460 disposed along the track 400 and configured to perform a container treatment operation on at least one container-loaded vehicle C15 L45-65; and a multi-dimensional warning system 475, that incorporates the individual vehicles 410a-d, one or more of the unit operation systems405a,b, and the track 400, wherein the multi-dimensional warning system 475 is enabled to raise one or more alarms C10 L45-67, wherein the multi-dimensional warning system 475 stores a record of data points and analyses the data points for system inefficiencies C13 L60-67; C14 L1-10, and wherein the at least one alarm via 475 is selected from the group comprising detection and/or presence of a cap, torque applied during capping for a given set point, grip strength applied, detection of a collision between a vehicle 420a,b C15 L45-65 and the unit operation, and combinations thereof.
Claims 2 and 16, Walter teaches the multi-dimensional warning system 475 may modify the path of one or more vehicles 410a-d based upon an alarm C15 L60-67; C15 L1-15.
Claim 4, Walter teaches the multi-dimensional warning system 475 comprises an alarm based upon the comparison between target data and stored data C10 L45-67.
Claims 5, 8, and 18, Walter teaches the multi-dimensional warning system 475 comprises at least one alarm for at least one vehicle C10 L45-67.
Claims 6 and 19, Walter teaches the at least one alarm via 475 for at least one vehicle 410a-d is activated by criteria selected from one or more of detected velocity, commanded velocity, position, presence, status of being under the influence of a command to move from its present position, contact sensor on the vehicle, distance sensor on the vehicle, a distance detection between the vehicle and another vehicle or another item on the track, or a combination thereof C15 L45-65.
Claim 7, Walter teaches the at least one alarm via 475 is configured to be activated by criteria selected from the group wherein the criteria is limited to a specified region via 405a,b of the track 400 C15 L45-65.
Claim 10, Walter teaches the multi-dimensional warning system 475 comprises at least one alarm for at least one unit operation station 450,460.
Claim 12, Walter teaches the at least one alarm via 475 is selected from the group comprising proper spacing between containers 420 for the given containers C15 L45-65, proper pressure grip of the packing units dependent on the desired pressure, presence of the container vehicles, and combinations thereof.
Claim 14, Walter teaches the multi-dimensional warning system 475 comprises at least one alarm, wherein the at least one alarm for the track 400 is selected from the group comprising vehicle speeds at turns, vehicle speeds at switches, vehicle speeds at any other particular type of track, and combinations thereof C15 L45-65.
Claim 15, Walter teaches a plurality of containers 420a,b for holding a fluent material; a plurality of vehicles for containers 410a-d, wherein a container 420a,b is disposed on a respective vehicle 410a-d to form a container-loaded vehicle, there being a plurality of container-loaded vehicles Fig. 4; a track system 400 comprising a track on which container-loaded vehicles are propellable, said track 400 comprising: at least one unit operation station 450,460 disposed along the track 400 and configured to perform a container treatment operation on at least one container-loaded vehicle C15 L45-65; and a multi-dimensional warning system 475, that incorporates the individual vehicles 410a-d, one or more of the unit operation systems405a,b, and the track 400, wherein the multi-dimensional warning system 475 is enabled to raise one or more alarms C10 L45-67 and wherein the multi-dimensional warning system 475 stores a record of data points and analyzes the data points for system inefficiencies C10 L45-67.
Claim 17, Walter teaches the multi-dimensional warning system 475 stores a record of data points and analyses the data points for system inefficiencies C13 L60-67; C14 L1-10.
Claim 20, Walter teaches the multi-dimensional warning system 475 comprises at least one alarm for a grouping of vehicles 410a-d.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walter U.S. Patent No. 9,809,392 in view of Lehtonen U.S. Patent No. 10,578,634.
Claim 11, Walter does not teach as Lehtonen teaches the at least one alarm is selected from the group comprising availability of the unit, pressures during filling versus target pressures, detected temperature versus target temperature, and nozzle conditions, and combinations thereof C24 L45-67. It would eb obvious to one of ordinary skill to use the control conditions of Lehtonen into the invention of Walter for additional control and quality of the products.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS